Mr. Justice Thomson, specially concurring: I concur in the decision in this case, but I am not able to agree with all that is said in the foregoing opinion. The simple question in this case is whether there was an acknowledgment of the debt by the debtor at any time after August 21, 1909, — such an acknowledgment as amounted to “an unqualified admission that the debt is due and unpaid, nothing being said or done at the time rebutting the presumption of a promise to pay.” Carroll v. Forsyth, 69 Ill. 127; Coulson v. Hartz, 47 Ill. App. 20. The defendant contends that nothing occurred in the way of an acknowledgment of this debt, by it, after it transmitted the order from the railway company to the plaintiff on July 3, 1909. This order did not constitute an existing account between the defendant and the railway company, but it was contemplated that under that order the plaintiff would manufacture the goods shipped to the railway company, bill the railway company direct and receive the purchase price agreed upon between the railway company and the defendant, in full, and thereupon credit the account of the defendant with the proportion of the purchase price, to which it was entitled. Of course, when the defendant transmitted the order from the railway company to the plaintiff on July 3, with the request that the latter fill the order, collect the amount due on it, and credit the account of the defendant with the part of the collection to which it was entitled, it may be said to have made such an acknowledgment of its indebtedness as to toll the statute, but that does not mean that nothing further could thereafter have occurred which would have the same effect. Under the custom which prevailed with these parties in the handling of orders, credit was never given the defendant on the plaintiff’s books as of the date the defendant transmitted the orders to the plaintiff, nor was it the habit of the defendant to show a credit on its books, as to these orders, as of that date. At the time this plan of handling orders was put into effect, or shortly thereafter, the defendant itself explained in a letter to one of its customers that the plan was for the purpose of saving double accounting, and the defendant advised its customer that under this arrangement the plaintiff would, thereafter, “invoice direct for all couplers manufactured by them for our account.” It will thus be seen that there was no assignment of the order to the plaintiff. When the latter manufactured the goods under the order, they were still manufactured for the account of the defendant and the method of billing which was adopted was, as the defendant explained, to save double accounting. It was also, of course, due to the fact that the defendant’s credit was impaired, at that time. Nothing whatever appears in the handling of these orders which would indicate that the account of the defendant with the plaintiff was to be entitled to a credit prior to the time when the plaintiff collected the accounts. The defendant itself states in another letter that under this plan which was adopted, the plaintiff was to manufacture the goods ordered, and to bill the defendant’s customers, which bills were to be “collected by these companies for our account, crediting to our account the difference between the purchase price and the amount for which the goods were sold.” This indicates as clearly as anything could, that when the plaintiff collected the money from the defendant’s customers, they were collecting it for the account of the defendant, and, under the custom adopted, when the collections were thus made, the plaintiff was both authorized and directed to credit the defendant’s account with the proper amount. Admittedly, the statute would be tolled if the defendant made a payment on its indebtedness. The defendant, being a corporation, would necessarily make a payment through a duly authorized agent. There is no reason why the debtor may not constitute the creditor an agent for that purpose. In this connection, defendant cites the case of P. Ballantine & Sons v. Machen, 94 N. J. L. 502, 110 Atl. 910, where the court pointed out that it had been held that a creditor cannot be made the debtor in invitum so as to make an act done by him in the name of the debtor operate as a new promise to himself. Citing Wolford v. Cook, 71 Minn. 77. As the court points out in the Ballmtine case, that holding is in furtherance of the doctrine that a creditor cannot impart legal vitality to the debtor’s obligation, so as to revive it, “by his independent act.” But that is not saying that the debtor may not enter into an agreement with his creditor which will constitute the act of the creditor, in crediting the debtor’s account with a payment, not the independent act of the creditor, but the debtor’s act, by its duly authorized agent. The method of handling these orders, including the act of the plaintiff in crediting the defendant’s account with its proportionate share of receipts from the orders, at the time the goods were paid for, was repeatedly assented to by the defendant, as the evidence shows. This method of handling these items differentiates this case from practically all those on which the defendant relies. But, entirely aside from the action of the defendant in constituting the plaintiff its agent, to give its account proper credits from time to time, as these orders were paid for, the evidence shows the express approval and ratification, by the defendant, of the credit given its account by the plaintiff, in connection with the order in question, even after the plaintiff received payment for the goods involved and as late as October 20, 1909. Under that date the plaintiff wrote the defendant saying: “We have this day credited your account as follows,” then giving the proper amount of credit under this order. The defendant not only acquiesced in that act of the plaintiff, in crediting its account with that item on “this day,” namely, October 20, 1909, by its silence and receipt of that information without comment, but later on adopted the credit, as of that date, by so entering it on its books. The defendant argues that if that transaction of October 20 could have the effect contended for by the plaintiff, it was within the power of the plaintiff to defer sending its credit memorandum for months or years, and thus postpone the tolling of the statute as long as it desired. That, of course, is not the case. It is not merely the sending of the credit memorandum on October 20 that had the effect of tolling the statute on that day, but it is the fact that, having received that credit memorandum, advising it that the plaintiff had credited its account with the item in question, on that day, the defendant then assented thereto. The defendant may not accept the specific advice from its creditor, that the latter has credited its account with a given item on a stated date and assent to that act of the creditor, and adopt that credit as of that date, and thereafter successfully contend that it did not then malee such an acknowledgment of its indebtedness as would toll the statute of limitations. The case at bar is quite different from that of Wanamaker & Brown v. Plank, 117 Ill. App. 327, where this court held that there was no principle of law which made the holder of collateral security, placed in his hands coincident with the. making of a note thereby secured, an agent of the debtor with authority to bind him by a new promise to be implied by a payment of which the debtor is ignorant, having no knowledge as to when it was made or in what amount or that it had been made at all by the security holder. Here, the debtor was advised by the creditor that a given amount had been credited to the debtor’s account, stating the amount of the credit and the date when it had been made, and this act of the creditor was acquiesced in by the debtor, and subsequently the debtor entered that item in its own books as of the date contained in the creditor’s advice.